Citation Nr: 1029929	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of 
osteochondroma of the left femur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
August 1948 to December 1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

Throughout the period of the appeal, the residuals of 
osteochondroma of the left femur are manifested by slight 
impairment of the femur without moderate subluxation or 
instability of the left knee or compensable limitation of motion 
of the left hip or left knee.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for residuals of 
osteochondroma of the left femur have not been met.  38 U.S.C.A.  
§§ 1155 and 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5257, 
5260, 5261 (2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005 and in August 2006.  The notice 
included the type of evidence needed to substantiate the claim 
for increase, namely, evidence that the disability had increased 
in severity and the effect that worsening has on the Veteran's 
employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in September 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

The Veteran was afforded two VA examinations that are adequate 
for rating the disability.  Further, there is no evidence in the 
record dated subsequent to the last VA examination that shows a 
material change in the condition to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  The rating criteria 
are listed in the Diagnostic Code for the specific disability.  
38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakness, atrophy, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When an unlisted condition is encountered, it will be permissible 
to rate the condition under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.

Facts 

In a rating decision in May 1978, the RO granted service 
connection for postoperative residuals of osteochondroma of the 
left femur effective March 1977 and assigned a 10 percent rating 
under Diagnostic Code 5257.  The 10 percent has been in effect 
and unchanged since then. 

In November 2005, the Veteran filed the current claim for 
increase.  

On VA examination in December 2005, the Veteran complained of 
constant pain and stiffness in the left lower extremity, which 
affected his ability to walk.  On physical examination, the 
lengths of the lower extremities were equal.  There was no 
evidence of abnormal weight bearing on the feet.  The Veteran's 
posture and gait were within normal limits although he walked 
with a cane due to back pain.  The left femur, left hip, and left 
thigh appeared normal.  




For range of motion of the left hip: flexion was to 125 degrees, 
extension was to 30  degrees, abduction and adduction were to 45 
degrees, and external rotation was to 60 degrees, and internal 
rotation to 40 degrees.  Hip function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive use or during flare-ups.  

For range of motion of the left knee: flexion was to 140 degrees 
and extension was to 0.  Knee function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive use or during flare-ups.  Testing 
of the ligaments was within normal limits.  X-rays of the left 
femur revealed no bone abnormality.  The examiner reported that 
the disability had a minimal effect on the Veteran's daily 
activities. 

In a written statement in October 2006, the Veteran stated that 
he had a lot of pain in his left leg and had to use a cane to 
walk.  He believed his condition should be rated consistent with 
moderate subluxation.

On VA examination in May 2009, the VA examiner had reviewed the 
Veteran's file and VA records.  History showed that an 
osteochondroma in the left femur was removed in 1949 and the 
condition had been stable since then without a history of 
osteomyelitis, inflammation, or bone neoplasm.  It was noted that 
the Veteran had retired in 1986 based on longevity.  The Veteran 
complained of knee pain.  For range of motion of the left hip: 
flexion was to 100 degrees, extension was to 30 degrees, and 
abduction was to 30 degrees.  The Veteran was able to cross his 
left leg over his right leg and toe out more than 15 degrees.  
For range of motion of the left knee: flexion was to 130 degrees 
and extension to 0 degrees.  There was no additional limitation 
after repetitive use.  There was no instability of the left knee.  
The VA examiner reported that the Veteran's symptomatology was 
unrelated to the removal of the osteochondroma. 





Rating Criteria 

The Veteran is currently rated 10 percent for residuals of 
osteochondroma of the left femur by analogy to the rating 
criteria for Diagnostic Code 5257.  

Under Diagnostic Code 5257, the criteria for the next higher 
rating, 20 percent, are either moderate recurrent subluxation or 
moderate lateral instability of the knee.

Other applicable Diagnostic Codes are Diagnostic Code 5255 
(impairment of the femur); Diagnostic Codes 5251, 5252, or 5253 
(limitation of motion of the hip); and Diagnostics Codes 5260 and 
5261 (limitation of motion of the knee).

Under Diagnostic Code 5255, impairment of the femur resulting in 
slight knee or hip disability is rated as 10 percent disabling; a 
20 percent rating is assigned for moderate knee or hip 
disability. 

Under Diagnostic Code 5251, the criterion for a 10 percent rating 
for limitation of the thigh is extension limited to 5 degrees.

Under Diagnostic Code 5252, the criterion for a 10 percent rating 
for limitation of flexion of the thigh is flexion limited to 45 
degrees.

Under Diagnostic Code 5253, the criteria for a 10 percent rating 
for limitation of abduction of the thigh is abduction limited to 
10 degrees, or the legs cannot be crossed, or rotation is limited 
to where the toe-out is not more than 15 degrees.

The normal ranges of motion of the hip are flexion from to 125 
degrees and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate 
II. 

Under Diagnostic Codes 5260, the criterion for a 10 percent 
rating for limitation of flexion of the knee is flexion limited 
to 45 degrees.  Under Diagnostic Code 5261, the criterion for a 
10 percent rating for limitation of extension of knee is 
extension limited to 10 degrees. 

Normal range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Analysis

Under Diagnostic Code 5257, on VA examination in December 2005, 
testing of the ligaments of the left knee was within normal 
limits.  And on VA examination in May 2009, there was no 
instability of the left knee.  

As the criteria for a 20 percent under Diagnostic Code 5257 are 
either moderate subluxation or moderate lateral instability of 
the knee, the absence of knee instability does not more nearly 
approximate or equate to moderate impairment and the criteria for 
higher rating under Diagnostic Code 5257 have not been met.

As for impairment of the femur under Diagnostic Code 5255, 
considering hip function, on VA examination in December 2005, hip 
flexion was to 125 degrees, extension was to 30 degrees, and hip 
abduction was to 45 degrees with no additional limitations by 
pain, fatigue, weakness, lack of endurance, or incoordination 
with repetitive use or during flare-ups.  On VA examination in 
May 2009, hip flexion was to 100 degrees, extension was to 30 
degrees, and abduction was to 30 degrees.  The Veteran was able 
to cross his left leg over his right leg and toe out more than 15 
degrees. 

As the criterion for a 10 percent rating for limitation of 
extension of the thigh under Diagnostic Code 5251 is extension 
limited to 5 degrees and as findings of 30 degrees of extension 
do not more nearly approximate or equate to extension to 
5 degrees, considering functional loss due to pain or painful 
movement under 38 C.F.R. §§ 4.40 and 4.45 and repetitive motion, 
the criterion for a separate 10 percent rating for limitation of 
hip extension under Diagnostic Code 5251 has not been met.



As the criterion for a 10 percent rating for limitation of 
flexion of the thigh under Diagnostic Code 5252 is flexion 
limited to 45 degrees and as findings of flexion to  125 degrees 
and 100 degrees do not more nearly approximate or equate to 
flexion to 45 degrees, considering functional loss due to pain or 
painful movement under 38 C.F.R. §§ 4.40 and 4.45 and repetitive 
motion, the criterion for a separate 10 percent rating for 
limitation of hip flexion under Diagnostic Code 5252 has not been 
met. 

As the criteria for a 10 percent rating under Diagnostic Code 
5253 is either abduction of the thigh limited to 10 degrees, or 
the legs cannot be crossed, or rotation is limited to where the 
toe-out is not more than 15 degrees, on VA examinations abduction 
was to 45 degrees and 30 degrees.  As findings of abduction to 45 
degrees and 30 degrees do not more nearly approximate or equate 
abduction to 10 degrees, considering functional loss due to pain 
or painful movement under 38 C.F.R. §§ 4.40 and 4.45 and 
repetitive motion, the criterion for a separate 10 percent rating 
for limitation of hip abduction under Diagnostic Code 5253 has 
not been met.  

As for the criteria for a 10 percent rating under Diagnostic Code 
5253 based on the inability to cross the legs or rotation limited 
to where the toe-out is not more than 15 degrees, the Veteran was 
able to cross his left leg over his right leg and toe out was 
more than 15 degrees.  As the Veteran is able to cross his legs 
and toe-out more than 15 degrees, separate ratings based on these 
criteria under Diagnostic Code 5257 have not been met.

As for impairment of the femur under Diagnostic Code 5255, 
considering knee function, on VA examination in December 2005, 
left knee flexion was to 140 degrees and extension was to 0 
degrees.  On VA examination in May 2009, left knee flexion was to 
130 degrees and extension was to 0 degrees.




As the criterion for a 10  percent rating for limitation of knee 
flexion under Diagnostic Code 5260 is flexion limited to 45 
degrees and as findings of 140 degrees and 130 degrees do not 
more nearly approximate or equate to knee flexion to 45 degrees, 
considering functional loss due to pain or painful movement, 
under 38 C.F.R. §§ 4.40, 4.45 and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
flexion of the left knee under Diagnostic Code 5260 has not been 
met.

Throughout the pendency of the appeal, the findings for extension 
have been 0 degrees without additional functional loss with 
repetitive motion.  As the criterion for a 10 percent rating for 
limitation of knee extension under Diagnostic Code 5261 is 
extension limited to 10 degrees and as findings of 0 degrees do 
not more nearly approximate or equate to 10 degrees, considering 
functional loss due to pain or painful movement, under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for a 
separate 10 percent rating for limitation of extension of the 
left knee under Diagnostic Code 5261 has not been met. 

While the Veteran has described subjective symptoms of pain and 
instability, neither VA examiner attributed the Veteran's 
symptoms to the service-connected disability. 

In light of the foregoing, the preponderance of the evidence is 
against the claim for increase and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.




The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
Diagnostic Codes 5251-5253, 5255, 5257, 5260, and in the Rating 
Schedule.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 10 percent for residuals of osteochondroma 
of the left femur is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


